           Case 2:20-bk-18370-NB                      Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00                                    Desc
                                                      Main Document    Page 1 of 14
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 CENTRAL
 ____________________             CALIFORNIA
                      District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                      Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                           NEW HILLCREST INC., a Cayman Islands corporation
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer               ___ ___ – ___ ___ ___ ___ ___ ___ ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                Mailing address, if different from principal place
                                                                                                         of business

                                              701          N. Hillcrest Road
                                              ______________________________________________             _______________________________________________
                                              Number     Street                                          Number     Street

                                              ______________________________________________             _______________________________________________
                                                                                                         P.O. Box

                                              Beverly Hills                  CA         90210
                                              ______________________________________________             _______________________________________________
                                              City                        State    ZIP Code              City                      State      ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                              Los Angeles
                                              ______________________________________________
                                              County                                                     _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




 5.   Debtor’s website (URL)                  Not applicable
                                              ____________________________________________________________________________________________________




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
            Case 2:20-bk-18370-NB                 Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00                                      Desc
                                                  Main Document    Page 2 of 14
Debtor         NEW HILLCREST INC.
              _______________________________________________________                         Case number (if known)_____________________________________
              Name



                                             Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
 6.   Type of debtor
                                             Partnership (excluding LLP)
                                             Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above


                                          B. Check all that apply:

                                             Tax-exempt entity (as described in 26 U.S.C. § 501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                             Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             ___ ___ ___ ___

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                         Chapter 7
                                             Chapter 9
                                             Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                       The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                             Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
             Case 2:20-bk-18370-NB                 Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00                                       Desc
                                                   Main Document    Page 3 of 14
Debtor           NEW HILLCREST INC.
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases           No
       filed by or against the debtor
       within the last 8 years?              Yes. District _______________________ When _______________ Case number _________________________
                                                                                              MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

 10.   Are any bankruptcy cases               No
       pending or being filed by a
       business partner or an                Yes. Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                     District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                             district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12.   Does the debtor own or have           No
       possession of any real                Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                       It needs to be physically secured or protected from the weather.

                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                       Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?
                                                       No
                                                       Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
       Case 2:20-bk-18370-NB                    Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00                                                         Desc
                                                Main Document    Page 4 of 14
Debtor
               NEW HILLCREST INC.                                                                     Case number (ffl<nownJ,
                                                                                                                          ____________                                _
              Name




 13.   Debtor's estimation of              Check one:
       available funds                     CillFunds willbe available for distribution to unsecured creditors.
                                           D After any administrative expenses are paid , no funds will be available             for distribution to unsecured creditors .


                                           (:ill1-49                            0     1,000-5 ,000                               □ 25,001-50,000
 14.   Estimated number of
                                           □ 50-99                              0     5,001-10 ,000                              0   50,001-100 ,000
       creditors
                                           □ 100-199                            □ 10,001-25 ,000                                 D   More than 100,000
                                           □ 200-999

                                           □ $0-$50,000                         D     $1 ,000 ,001-$10 million                   □ $500,000 ,001-$1 billion
 1 s. Estimated      assets                0   $50,001-$100 ,000                Iii   $10 ,000 ,001-$50 million                  D   $1 ,000,000 ,001-$10 billion
                                           0   $100 ,001-$500 ,000              D     $50 ,000 ,001-$100 million                 D   $10 ,000 ,000 ,001-$50 billion
                                           D   $500 ,001-$1 million             D     $100 ,000,001-$500 million                 D   More than $50 billion


                                           □ $0-$50 ,000                        D     $1 ,000,001-$10 million                    D   $500 ,000,001-$1 billion
 16.   Estimated liabilities               0                                    Iii
                                               $50,001 -$100 ,000                     $10 ,000,001-$50 million                   D   $1,000 ,000,001-$10 billion
                                           0   $100 ,001-$500 ,000              D     $50 ,000,001-$100 million                  D   $10 ,000 ,000 ,001-$50 billion
                                           D   $500 ,001-$1 million             D     $100 ,000 ,001-$500 million                D   More than $50 billion




              Request for Relief, Declaration,         and Signatures


 WARNING -       Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
                 $500 ,000 or imprisonment for up to 20 years , or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 11. Declaration and signature of              The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                               petition.
       debtor
                                               I have been authorized to file this petition on behalf of the debtor .


                                               I have examined the information in this petition and have a reasonable belief that the information is true and
                                               correct.


                                           I declare under penalty of perjury that the foregoing is true and correct.




                                                                                                                  ANDRE DJAAFAR
                                               Signature of authorized r   resentative of debtor                  Printed name

                                               Title   Director




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page4
            Case 2:20-bk-18370-NB               Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00                                      Desc
                                                Main Document    Page 5 of 14
Debtor
              NEW HILLCREST INC.
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney                                                                                     09 1 /2020
                                            _____________________________________________            Date       _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                            Brett H. Ramsaur
                                           _________________________________________________________________________________________________
                                           Printed name
                                            Ramsaur Law Office
                                           _________________________________________________________________________________________________
                                           Firm name
                                            27075       Cabot Road, Suite 110
                                           _________________________________________________________________________________________________
                                           Number     Street
                                            Laguna Hills
                                           ____________________________________________________             CA
                                                                                                           ____________  92653
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                            949-200-9114
                                           ____________________________________                             brett@ramsaurlaw.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                            281566
                                           ______________________________________________________  CA
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
Case 2:20-bk-18370-NB           Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00                  Desc
                                Main Document    Page 6 of 14


                     ACTION BY UNANIMOUS WRITTEN CONSENT OF

                                THE BOARD OF DIRECTORS OF

                              NEW HILLCREST INCORPORATED

                   AUTHORIZING FILING OF BANKRUPTCY PETITION

       The undersigned, constituting the entire Board of Directors of New Hillcrest Inc., a
Cayman Islands corporation (the "Company"), organized under the laws of the Cayman Islands,
hereby certifies and adopts the following resolution as the action of the Company.

         RESOLVED, that the Board of Directors has determined , based upon prior events and
ad vice of counsel, that it is in the best interests of the Company, its creditors, and other interested
parties, that the Company file a petition under the provisions of Chapter 11 of Title 11 of the United
States Code;

        FURTHER RESOLVED , that Andre Djaafar, the Company' s sole direction is hereby
authorized and directed on behalf of and in the name of the Company to execute a Chapter 11
bankruptcy petition and all related documents and papers on behalf of the Company in order to
enable the Company to commence a Chapter 11 bankruptcy case;

         FURTHER RESOVED, that Andre Djaafar, the Company's sole director is hereby
authorized and directed on behalf of and in the name of the Company, to execute and to file and
to cause counsel for the Company to prepare (with the assistance of the Company) as appropriate,
all petitions, schedules, lists and other papers, documents and pleadings in connection with the
Company's bankruptcy case, and to take any and all action which Mr. Djaafar, the Company's
sole director, deems necessary and proper in connection with the Company's bankruptcy case
without further approval of the Board of Directors;

       FURTHER RESOLVED, that the Company hereby retains Ramsaur Law Office as
bankruptcy counsel for the Company, for the purpose of, among other things, representing the
Company in its Chapter 11 case.


Dated: September 10, 2020
                                                        ~~
                                               By:________________                                   _
                                                  Name: Andre Djaafar
               Case 2:20-bk-18370-NB                   Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00                                          Desc
                                                       Main Document    Page 7 of 14

      Fill in this information to identify the case:

                  NEW HILLCREST INC.
      Debtor name __________________________________________________________________

                                              Central
      United States Bankruptcy Court for the: ______________________              CA
                                                                     District of _________
                                                                              (State)
                                                                                                                                               Check if this is an
      Case number (If known):   _________________________
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff
      Franchise Tax Board
                                                                                                   Unliquidated                                          Unknown
1     Bankruptcy Section MS A-340
      PO Box 2952
      Sacramento, CA 95812-2952

     Internal Revenue Service
2                                                                                                  Unliquidated                                          Unknown
     PO Box 7346
     Philadelphia, PA 19101-7346


     Fred Wolf & Associates Inc            Fred Wolf                         Services
3                                                                                                                                                        1,900,000.00
     9478 W Olympic Blvd #300              310-551-5275
     Beverly Hills, CA 90212



4




5




6




7




8




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
               Case 2:20-bk-18370-NB                Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00                                          Desc
                                                    Main Document    Page 8 of 14

    Debtor       NEW HILLCREST INC.
                 _______________________________________________________                       Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff


9




10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
      Case 2:20-bk-18370-NB                          Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00                                         Desc
                                                     Main Document    Page 9 of 14
 Fill in this information to 1dent1fythe case and this filing


  Debtor Name    NEW HILLCREST INC.
 United States Bankruptcy Court for the:   _C_e_n_t_ra_l
                                                _______             District ot _C_A
                                                                                   __       _
                                                                               (Slate)
 Case number (ff known):




Official Form 202
Declaration                   Under Penalty of Perjury for Non-Individual                                                Debtors                   12/15
An individual who is authorized to act on behalf of a non-individual debtor , such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration      and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the infomiation in the documents checked below and I have a reasonable belief that the information is true and correct:


         0      Schedule A/8: Assets-Rea/ and Personal Property (Official Form 206A/B)

         0      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         □ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EIF)

         □ Schedule G: Executory Contracts and Unexpired Leases (Official Fem, 206G)

         □ Schedule H: Codebtors (Official Form 206H)

         0      Summary of Assets and Liabilities for Non-Individuals (Official Fem, 206Sum)

         0      Amended Schedule


         0      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Femi 204)


         0      Other document that requires a declaration
                                                           --------------------------------


        I declare under penalty of perjury that the foregoing is true



        Executed on         09/10/2020
                           MM / DD / YYYY



                                                                Andre Djaafar
                                                                Printed name


                                                                 Director
                                                                Position or relationsh ip to debtor



Official Femi 202                             Declaration Under Penalty of Perjury for Non-Individual Debtors
          Case 2:20-bk-18370-NB             Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00                        Desc
                                            Main Document    Page 10 of 14


                              STATEMENT OF RELATED CASES
                           INFORMATION REQUIRED BY LBR 1015-2
            UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1.   A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
     against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
     copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
     corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
     and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
     assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
     included in Schedule A/8 that was filed with any such prior proceeding(s).)
     None


2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
   any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
     Not applicable


3.   {If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
     previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
     of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
     of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
     or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
     such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
     still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
     A/8 that was filed with any such prior proceeding(s).)
     None


4.   {If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
     been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such
     prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
     pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
     that was filed with any such prior proceeding(s).)
     Not applicable



I declare, under penalty of perjury, that the foregoing is true and correct.



            Jakarta, Indonesia
Executed at _________


Date: 09/10/2020
                                                                           Signature of Debtor 2
          Case 2:20-bk-18370-NB                    Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00                                       Desc
                                                   Main Document    Page 11 of 14



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address

 Brett H. Ramsaur, State Bar No. 281566
 RAMSAUR LAW OFFICE
 27075 Cabot Road, Suite 110
 Laguna Hills, CA 92653
 Telephone: 949.200.9114
 Email: brett@ramsaurlaw.com




      Attorney for: New Hillcrest Inc.

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:
                                                                             CASE NO.:
 NEW HILLCREST INC.,
 a Cayman Islands corporation,                                               ADVERSARY NO.:
                                                                             CHAPTER:     11
                                                             Debtor(s).



                                                                                   CORPORATE OWNERSHIP STATEMENT
                                                                                      PURSUANT TO FRBP 1007(a)(1)
                                                            Plaintiff(s),               and 7007.1, and LBR 1007-4



                                                                                                           [No hearing]
                                                         Defendant(s).



Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a
debtor in a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying
all its parent corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly
own 10% or more of any class of the corporation’s equity interest, or state that there are no entities to report. This
Corporate Ownership Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary
proceeding. A supplemental statement must promptly be filed upon any change in circumstances that renders this
Corporate Ownership Statement inaccurate.

I, (Printed name of attorney or declarant) Andre Djaafar , Director of New Hillcrest Inc.         , the undersigned in
the above-captioned case, hereby declare under penalty of perjury under the laws of the United States that the following
is true and correct:




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                 F 1007-4.CORP.OWNERSHIP.STMT
Case 2:20-bk-18370-NB                         Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00                                              Desc
                                              Main Document    Page 12 of 14


[Check the appropriate boxes and, if applicable, provide the required information.]

1.        I have personal knowledge of the matters set forth in this Statement because:

             ~ I am the president or other officer or an authorized agent of the Debtor corporation
             D    I am a party to an adversary proceeding
             D    I am a party to a contested matter
             D    I am the. attorney for the Debtor corporation

2.a.         ~ The following entities, other than the Debtor or a governmental unit, directly or indirectly own 10% or more of
               any class of the corporation 's(s') equity interests :
              Martina Sudwikatmono



              [For additional names , attach an addendum to this form.]

     b.      D   There are no entities that directly or indirectly own 10% or more of any class of the corporation's equity
                 interest.



Date: 09/10/2020                                                                      By:
                                                                                             Signature of Debtor, or attorney for Debtor


                                                                                      Name : Andre Djaafar
                                                                                             Printed name of Debtor, or attorney for Debtor




               This fonn is optiona l. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                              Page2                     F 1007-4.CORP.OWNERSHIP.STMT
        Case 2:20-bk-18370-NB       Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00              Desc
                                    Main Document    Page 13 of 14


Attorney or Party Name , Address, Telephone & FAX         FOR COURT USE ONLY
Nos. , State Bar No. & Email Address
Brett H. Ramsaur, State Bar No . 281566
RAMSAUR LAW OFFICE
27075 Cabot Road, Suite 110
Laguna Hills, CA 92653
Telephone: 949.200.9114
Email: brett@ramsaurlaw.com




 □ Debtor(s) appearing without attorney
 ~ Attorney for Debtor

                                    UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                   CASE NO.:
 NEW HILLCREST INC.,
                                                          CHAPTER:    11
 a Cayman Islands corporation ,




                                                                   VERIFICATION OF MASTER
                                                                  MAILING LIST OF CREDITORS
                                                                           [LBR 1007-1 (a)]



                                             Debtor(s).



Pursuant to LBR 1007-1(a), the Debtor , or the Debtor's attorney if applicable, certifies under
penalty of perjury that the master mailing list of creditors filed in this bankruptcy case , consisting of
_1_ sheet(s) is complete, correct, and consistent with the Debtor's schedules and I/we assume all
responsibility for errors and omissions.


Date:    0911012020
                                                          Signature of Debt~r 1

Date:
                                                          Signature of Debtor 2 Uoint debtor) (if applicable)

Date:
                                                          Signature of Attorney for Debtor (if applicable)
Case 2:20-bk-18370-NB         Doc 1 Filed 09/15/20 Entered 09/15/20 09:09:00   Desc
                              Main Document    Page 14 of 14



Amit Tidhar
24348 La Masina Ct
Calabasas, CA 91302


Employment Development Dept
Bankruptcy Group MIC 92E
PO Box 826880
Sacramento, CA 94280-0001


Fred Wolf & Associates Inc
9478 W Olympic Blvd Ste 300
Beverly Hills, CA 90212


JPMorgan Chase Bank NA
780 Kansas Lane Ste A
Monroe, LA 71203


Los Angeles County Tax Collector
PO Box 54110
Los Angeles, CA 90054-0110


State Board of Equalization
Account Information Grp MIC 29
PO Box 942879
Sacramento, CA 94279-0029
